 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any questions about this notice or whether Local 612 is com-plying with its provisions,the employees may communicate with the Board's Re-gional Office at 1203CityFederal Building,2026 Second Avenue,N., Birmingham,Alabama, Telephone No. 323-8011.ClimaxMolybdenum CompanyandOffice Employees Inter-national Union,Local No. 5, and Local No. 410,AFL-CIO,Petitioners.Case No. 30-RC-1037.March 26, 196.DECISION AND ORDER AMENDING CERTIFICATIONOF REPRESENTATIVESOn June 15, 1955, pursuant to a stipulation for certification uponconsent election, a representation election was held among the Em-ployer's plant clerical and office clerical employees at its Climax,Colorado, plant.As a result of this election, the Board on June 23,1955, certified Office Employees International Union, Local No. 5,AFL-CIO, as the exclusive bargaining representative of the aforemen-tioned employees.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Leedom and Brown].On December 1, 1963, Local 5 and Local 410, Office Employees In-ternational Union, AFL-CIO, Joint Petitioners herein, filed the in-stant request to amend the certification to designate Local 410 in placeof Local 5 as the certified representative of the above employees. Inthis request, Local 5 and Local 410 allege, in substance, that : (1) theEmployer currently recognizes Local 5 as representative of its em-ployees and there is a collective-bargaining agreement now in effectbetween the Employer and Local 5, effective from January 1, 1963, toNovember 1, 1965; (2) the impassable terrain in winter makes it dif-ficult to reach the Employer's plant from the Denver, Colorado, head-quarters of Local 5 and because of this factor and the, relative fre-quency of grievances, a gradual autonomy has been achieved by theemployees in the Climax unit and they have elected their own officersand executive board members and have adopted a constitution; (3) inAugust 1963, a separate local at the Climax plant was chartered asLocal 410 by the International; and (4) Local 410 has the same officersas the Climax unit of Local 5.In its objections, filed on December 20, 1963, to the above requestto amend the certification,, the Employer contends that Local 410 is anew and separate legal entity from Local 5, and that the request toamend presents a question concerning representation which can beresolved only by the filing of a representation petition.We find nomerit in the Employer's objections to the Petitioners' request which is146 NLRB No. 61. MILK DRIVERS & DAIRY EMPLOYEES LOCAL 584, ETC.509before us.The allegations contained in the request, not denied by theEmployer, establish in our view that Local 410 is a continuation ofthe certified representative herein.Thus, both Locals 5 and 410 arelocals of the same International; Local 410 was chartered in order tomake it possible for the employees at the Climax plant to be repre-sented more effectively ; the chartering of Local 410 and the transferof representative status from Local 5 to Local 410 was approved by theInternational and by both Locals 5 and 410; 1 and Local 410's officersare the same as those of the autonomous Local 5 unit at the Climaxplant.In these circumstances, we find that the requested substitutionof Local 410 for Local 5 as certified representative of the employeesin the unit would insure to these employees a continuity of their presentorganization and representation and we shall therefore grant the peti-tioner's request.'Such amendment of the certification is not, how-ever, to be considered as a new certification or a recertification.[The Board amended the Certification of Representatives issued toOffice Employees International Union, Local No. 5, AFL-CIO, inCase No. 30-RC-1037 by substituting therein "Office Employees In-ternational Union, Local No. 410, AFL-CIO" for "Office EmployeesInternational Union, Local No. 5, AFL-CIO."]IThe Employer does not contend,and there is no indication in the documents filed withthe Board,that the employees involved do not wish to be represented by Local 410.2Bushnell Steel Company,96 NLRB 218.See alsoUnited States Plywood Corporation,98 NLRB 1330.Although Chairman McCulloch concurred inGulf Oil Company,135 NLRB184, he believes that the instant case is distinguishable.InGulf,the Board denied themotion to substitute Local 826,International Union of Operating Engineers,for Local 715of the same International as certified representative of the employees involved.In thatcase,however, the employees in the involved unit apparently had theretofore been repre-sented by their own local and the motion sought to transfer the certification to anamalgamated local.Under those circumstances,the Board found that the substitution ofLocal 826 as representative of the employees would have resulted in a complete loss ofidentity of the certified Local 715,without insuring to the employees in the unit a con-tinuity of their existing representation.Here, on the other hand,the certified local is anamalgamated local and the petitioners seek to transfer the certification to a local whichwould represent only the Climax employees.In this context,it is clear that the requestedsubstitution would afford the employees involved representation by a successor local whichboth is identified with their specific unit grouping and has a continuing identification withtheir prior representative.Milk Drivers and Dairy Employees Local Union No. 584, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandOld Dutch Farms, Inc.,Charging Party.Case No. 2-CC-800.March Vii, 1964DECISION AND ORDEROn October 9, 1963, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices and146 NLRB No. 62.